FILED
                             NOT FOR PUBLICATION                            FEB 14 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PEDRO MANUEL PEREZ HIGUEROA;                     No. 08-72624
et al.,
                                                 Agency Nos. A095-446-753
              Petitioners,                                   A095-446-754
                                                             A095-446-755
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM *

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted February 9, 2012 **
                                Pasadena, California

Before: D.W. NELSON, O’SCANNLAIN, and N.R. SMITH, Circuit Judges.

       Pedro Manuel Perez-Higuera, Iliana Rosario Perez, and their son Cristian

Omar Perez-Gaxiola, natives and citizens of Mexico, petition for review of the

Board of Immigration Appeals’ order dismissing their appeal from an immigration


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s decision denying their applications for cancellation of removal. We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo claims of due process

violations in removal proceedings, Cruz Rendon v. Holder, 603 F.3d 1104, 1109

(9th Cir. 2010), and we deny the petition for review.

      Petitioners contend they were deprived of a full and fair hearing because the

immigration judge exhibited bias and hostility toward their counsel. Petitioners,

however, have failed to establish that the exchanges between the immigration

judge and counsel prevented them from reasonably presenting their case or

introducing testimony. See Cinapian v. Holder, 567 F.3d 1067, 1074 (9th Cir.

2009); Vargas-Hernandez v. Gonzales, 497 F.3d 919, 926-27 (9th Cir. 2007). In

addition, Petitioners have failed to demonstrate prejudice. Hassan v. INS, 927 F.2d

465, 469 (9th Cir. 1991).

      PETITION FOR REVIEW DENIED.




                                          2